Exhibit 10.6

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (“Agreement”) is made and entered
into as of November 3, 2019 (the “Effective Date”), by and between Pattern
Energy Group Inc., a Delaware corporation (hereafter the “Company”), and Daniel
M. Elkort (“Executive”).

WHEREAS, the Company and Executive have entered into an employment agreement,
dated as of October 2, 2013 (the “Prior Agreement”);

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Employment. During the Employment Period (as defined in Section 4 below), the
Company shall employ Executive, and Executive shall serve, as Executive Vice
President and Chief Legal Officer of the Company.

2. Duties and Responsibilities of Executive.

 

  (a)

During the Employment Period, Executive shall devote substantially all of
Executive’s business time and attention to the business of the Company or its
Affiliates, as applicable, will act in the best interests of the Company and
will perform with due care Executive’s duties and responsibilities. Executive’s
duties will include those normally incidental to the position of Executive Vice
President and Chief Legal Officer as well as such additional duties of an
executive and managerial nature, consistent with his position as may be assigned
to him by the Board of Directors of the Company (the “Board”), which such duties
may include, without limitation, providing executive management services for
Pattern Energy Group LP (“PEG LP”) and Pattern Energy Group 2 LP (“PEG 2 LP”)
pursuant to the Amended and Restated Multilateral Management Services Agreement
by and between the Company, PEG LP and PEG 2 LP dated as of June 16, 2017, and
providing services to any of the Company’s Affiliates. Executive agrees to
cooperate fully with the Board and not to engage in any activity that materially
interferes with the performance of Executive’s duties hereunder. During the
Employment Period, Executive will not hold any type of outside employment,
engage in any type of consulting or otherwise render services to or for any
other person or business concern without the advance written consent of the
Board; provided that Executive may manage personal investments and engage in
charitable and civic activities, as well as the activities set forth on Schedule
1 hereto, so long as such activities do not materially interfere with
Executive’s obligations to the Company or any of its Affiliates, as applicable.



--------------------------------------------------------------------------------

  (b)

Executive represents and covenants that, in the course of his employment herein,
he shall not use or disclose any confidential or protected information belonging
to any of Executive’s previous employers unless specifically allowed to do so
under a written agreement, except as provided in Section 9. The Company
represents and covenants that, in the course of performing his duties hereunder,
Executive shall not be required to disclose any confidential or protected
information belonging to any of Executive’s previous employers.

3. Compensation. Any salary, bonus and other compensation payments hereunder
shall be subject to all applicable payroll and other taxes, deductions and
withholdings.

 

  (a)

During the Employment Period, the Company shall pay to Executive a base
annualized salary of $338,275 (the “Base Salary”) in consideration for
Executive’s services under this Agreement, payable on a not less than monthly
basis. The Base Salary shall be subject to modification from time to time as
determined by the Company in its discretion.

 

  (b)

Executive shall be eligible for a (i) cash incentive award (the “Cash Bonus”)
and (ii) long-term equity incentive award with respect to each year that he is
employed by the Company (clauses (i) and (ii) collectively, the “Incentive
Compensation Award”). The Incentive Compensation Award shall be discretionary
and determined under the executive compensation program approved by the Board’s
Nominating, Governance and Compensation Committee. The Cash Bonus, if any, will
be paid as soon as administratively feasible after the Board approves
compensation payments, but for cash payments in no event later than March 15 of
the year following the year upon which the payment of the bonus is based. For
the avoidance of doubt, special, one-time or off-cycle awards do not qualify as
part of Executive’s Incentive Compensation Award.

4. Term of Employment. The initial term of this Agreement shall be for the
period beginning on the Effective Date and ending at midnight Eastern Time on
the third anniversary of the Effective Date (the “Initial Term”). On the third
anniversary of the Effective Date and on each subsequent anniversary of the
Effective Date, this Agreement shall automatically renew and extend for a period
of twelve (12) months (each such 12-month period being a “Renewal Term”) unless
written notice of non-renewal is delivered from either party to the other not
less than sixty (60) days prior to the expiration of the then-existing Initial
Term or Renewal Term. Notwithstanding the foregoing, upon the occurrence of a
Change in Control, this Agreement shall automatically renew and the term of this
Agreement shall be for the period beginning on the date of the Change in Control
and ending at midnight Eastern Time on the second anniversary of the date of
such Change in Control (the “Change in Control Term”), and on the second
anniversary of the date of the Change in Control and on each subsequent
anniversary thereof, this Agreement shall automatically renew and extend for a
period of twelve (12) months (each such 12-month period being a “Change in
Control Renewal Term”) unless written notice of non-renewal

 

2



--------------------------------------------------------------------------------

is delivered from either party to the other not less than sixty (60) days prior
to the expiration of the then-existing Change in Control Term or Change in
Control Renewal Term. Notwithstanding any other provision of this Agreement, the
Executive’s employment pursuant to this Agreement may be terminated at any time
in accordance with Section 6. The period from the Effective Date through the
expiration of this Agreement or, if sooner, the termination of Executive’s
employment pursuant to this Agreement, regardless of the time or reason for such
termination, shall be referred to herein as the “Employment Period.”

5. Benefits. Subject to the terms and conditions of this Agreement, Executive
shall be entitled to the following benefits during the Employment Period:

 

  (a)

Benefits. Executive shall be invited to participate in the same benefit plans
and fringe benefit policies in which other similarly situated Company employees
are eligible to participate. All such participation shall be subject to
applicable eligibility requirements and the terms and conditions of all plans
and policies.

 

  (b)

Business Expenses. Executive shall be entitled to reimbursement for business
expenses under the same policies that apply to other similarly situated Company
employees as determined by the Company from time to time.

6. Termination of Employment.

 

  (a)

Company’s Right to Terminate Executive’s Employment for Cause. The Company shall
have the right to terminate Executive’s employment with the Company at any time
for “Cause.” For purposes of this Agreement, “Cause” shall mean:

 

  (i)

any material breach of this Agreement by Executive, which such material breach
remains uncorrected for thirty (30) days after the Company provides Executive
written notice of its belief that this Section 6(a) is being or has been
violated by Executive;

 

  (ii)

Executive’s being the subject of any final, non-appealable order, judicial or
administrative, obtained or issued by the Securities and Exchange Commission for
any securities violation involving fraud, including without limitation any order
in which findings of facts or any legal conclusions establishing liability are
neither admitted nor denied; conviction of Executive, or plea of nolo contendere
by Executive, to any felony or crime involving moral turpitude; or

 

  (iii)

Executive’s material mismanagement in providing material services to the Company
or its Affiliates, which such mismanagement is not cured within thirty (30) days
after the Company provides Executive written notice of its belief that this
Section 6(a)(iii) is being or has been violated.

 

3



--------------------------------------------------------------------------------

No finding of Cause pursuant to Section 6(a)(i) or Section 6(a)(iii) shall occur
prior to the Company providing written notice to the Executive setting forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated and the
Executive’s failure to cure such condition following the cure period so
indicated.

 

  (b)

Company’s Right to Terminate for Convenience. Upon thirty (30) days advance
written notice, the Company shall have the right to terminate Executive’s
employment for convenience. For the avoidance of doubt, the Company’s notice of
non-renewal in accordance with Section 4 shall not be treated as a termination
of Executive’s employment for convenience under this Section 6(b).

 

  (c)

Executive’s Right to Terminate for Good Reason. Executive shall have the right
to terminate his employment with the Company at any time for “Good Reason.” For
purposes of this Agreement, “Good Reason” shall mean:

 

  (i)

a material diminution in Executive’s authority, title or position, duties, or
responsibilities;

 

  (ii)

a material breach by the Company of its obligations to Executive pursuant to
this Agreement or a material breach by the Company of its Bylaws or Certificate
of Incorporation;

 

  (iii)

the involuntary relocation of the geographic location of Executive’s principal
place of employment by more than 40 miles from the location of Executive’s
principal place of employment as of the Effective Date; or

 

  (iv)

a diminution in the Executive’s Base Salary.

Notwithstanding the foregoing provisions of this Section 6(c) or any other
provision of this Agreement to the contrary, any assertion of Executive of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) Executive must provide written notice to the
Company of the condition described in Sections 6(c)(i), 6(c)(ii), 6(c)(iii) or
6(c)(iv) that gives rise to Executive’s belief that Good Reason for termination
exists within sixty (60) days after Executive first becomes aware of the initial
existence of the condition; (B) the condition specified in such notice must
remain uncorrected for thirty (30) days after receipt of such notice by the
Company; and (C) the date of Executive’s termination of employment must occur
within ninety-one (91) days after Executive first becomes aware of the initial
existence of the condition specified in such notice.

 

4



--------------------------------------------------------------------------------

  (d)

Death or Disability. Upon the death or Disability of Executive, Executive’s
employment with Company shall terminate with no further obligation under this
Agreement of either party, or their successors in interest; provided that the
Company shall pay to the estate of Executive any outstanding amounts due under
this Agreement. For purposes of this Agreement, a “Disability” shall exist if
Executive is unable to perform the essential functions of his position, with
reasonable accommodation, due to physical or mental illness or injury which
continues for a period in excess of four (4) consecutive months. The
determination of a Disability will be made by the Company; provided that if the
Executive disputes the determination, the matter shall be submitted to a
qualified doctor mutually acceptable to the Company and the Executive for final
determination, and the Executive shall submit to such examinations as the doctor
shall reasonably request in order to enable the doctor to make the
determination. If requested by the Company, Executive shall submit to a mental
or physical examination to be performed by an independent physician selected by
the Company to assist the Company in making such determination.

 

  (e)

Executive’s Right to Terminate for Convenience. Executive shall have the right
to terminate his employment with the Company for convenience at any time upon
thirty (30) days advance written notice to the Company.

 

  (f)

Effect of Termination.

 

  (i)

If Executive’s employment terminates pursuant to Sections 6(b) or 6(c) above,
and Executive executes a Release Agreement in a form satisfactory to the
Company, which such form will be substantially in the form of Exhibit A (the
“Release”), and the Release becomes irrevocable within fifty-three (53) days of
the date Executive’s employment is terminated, the Company shall make a payment
to Executive equal to the sum of 1.0 times the Executive’s Base Salary and 1.8
times the Executive’s Average Bonus Amount (the “Severance Payment”). For
purposes of the foregoing, “Average Bonus Amount” means the average of the most
recent two Cash Bonus amounts paid to the Executive. The Severance Payment shall
be paid, in a lump sum within twenty (20) days after the Release becomes
irrevocable; provided, however, that (i) if the Executive’s termination of
employment occurs during the last seventy-three (73) days of any calendar year,
the Severance Payment will in all events be paid in the following calendar year,
and (ii) if Severance Payment would be subject to additional taxes and interest
under Section 409A of the Internal Revenue Code because the timing of such
payment is not delayed as provided in Section 409A(a)(2)(B) of the Internal
Revenue Code, then such payment shall be paid on the

 

5



--------------------------------------------------------------------------------

  date that is six (6) months after the date of Executive’s termination of
employment with the Company (or if such payment date does not fall on a business
day of Company, the next following business day of Company), or such earlier
date upon which such payment can be paid under Section 409A of the Internal
Revenue Code without being subject to such additional taxes and interest. Each
payment under this Agreement shall be treated as a right to a separate payment
for purposes of Section 409A of the Internal Revenue Code. If Executive is
eligible for continuation insurance coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) and has timely elected such
coverage, then the Company shall waive the cost to the Executive of COBRA
continuation coverage for the twelve (12) months following a termination of
employment pursuant to Sections 6(b), 6(c), 6(d) (in case of Disability) above;
provided that, in order to receive such waiver, Executive must not be eligible
to participate in the group health plan of any other employer. For the avoidance
of doubt, the Executive will be responsible for any applicable taxes and
withholding on the waived COBRA cost.

 

  (ii)

Upon the termination of Executive’s employment for any reason, all earned,
unpaid Base Salary, any accrued, unused paid time off, and in the event of a
termination pursuant to Section 6(b) or (c) earned but unpaid Cash Bonus, if
any, for the immediately preceding year shall be paid to Executive no later than
within 72 hours of his last day of employment or such earlier time as may be
required by law. With the exception of any payments to which Executive may be
entitled, including but not limited to expense reimbursements and
indemnification or other payment rights under any ancillary agreement between
Company and Executive, and that are payable after the termination of this
Agreement, the Company shall have no further obligation under this Agreement to
make payments to Executive.

 

  (g)

Termination of Employment. All references in this Agreement to Executive’s
termination of employment shall mean and be deemed to occur only if and when a
“separation from service” within the meaning of Section 409A and the applicable
regulations thereunder has occurred.

7. Change in Control.

 

  (a)

Termination. If, on or within twenty-four (24) months after a Change in Control,
Executive’s employment is terminated by Company or its successor without Cause
pursuant to Section 6(a) or if the Executive resigns for Good Reason pursuant to
Section 6(c), and Executive

 

6



--------------------------------------------------------------------------------

  executes the Release and the Release becomes irrevocable within fifty-three
(53) days of the date Executive’s employment is terminated, the Executive’s
Company equity grants (including without limitation stock options, stock units
and stock awards) that are outstanding immediately prior to the Executive’s
termination of employment shall vest in full and/or become immediately
exercisable or payable, as applicable, on the date of termination of Executive’s
employment and, with respect to any such equity grants that vest in whole or in
part based on the satisfaction of performance-based or market-based conditions,
such equity grants will vest with such conditions deemed to have been satisfied
based on achievement of such conditions as follows:

 

  (i)

If the Change in Control and such termination each occur prior to the end of the
applicable measurement period for such performance-based or market-based
conditions, such conditions will be deemed to have been satisfied based on
achievement of target performance (which for the avoidance of the doubt means
hitting the midpoint of any target ranges, including a 50% ranking among peer
total shareholder return and “at par” for any subjective rankings);

 

  (ii)

If the termination occurs following a Change in Control after the end of the
applicable measurement period for such performance-based or market-based
conditions, the satisfaction of such conditions will be based on the Company’s
actual performance relative to such conditions.

 

  (b)

For the purposes of this Agreement, “Change in Control” shall have the meaning
for such term in the Amended and Restated Pattern Energy Group Inc. 2013 Equity
Incentive Award Plan (or its successor from time to time).

 

  (c)

Section 280 Contingent Cutback. Executive shall bear all expense of, and be
solely responsible for, all federal, state, local or foreign taxes due with
respect to any payment received under this Agreement or otherwise, including any
excise tax imposed by Section 4999 of the Internal Revenue Code. Notwithstanding
anything to the contrary in this Agreement or otherwise, in the event that any
payment or benefit received or to be received by Executive pursuant to the terms
of this Agreement or otherwise or in connection with the Executive’s termination
of employment pursuant to Section 7(a) (collectively, the “Payments”) would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code,
then the Payments shall be reduced by an amount necessary to prevent any portion
of the Payments from being nondeductible by the Company under Section 280G of
the Internal Revenue Code or subject to the excise tax imposed under
Section 4999 of the Internal Revenue Code; provided that, by reason of

 

7



--------------------------------------------------------------------------------

  such reduction, the net after-tax benefit received by the Executive exceeds
the net after-tax benefit the Executive would receive if no reduction was made.
Any such reduction shall be made in accordance with Section 409A of the Internal
Revenue Code and the following: (i) cash payments shall be reduced before
non-cash payments and (ii) payments to be made on a later payment date shall be
reduced before payments to be made on an earlier payment date.

8. Conflicts of Interest. Executive agrees that he shall promptly disclose to
the Board any conflict of interest involving Executive upon Executive becoming
aware of such conflict.

9. Protected Rights.

 

  (a)

Whistleblower Protection. Notwithstanding anything in this Agreement or
otherwise, Executive understands that he has the right under Federal law and the
Delaware Whistleblowers’ Protection Act, 19 Del. C. § 1701 et seq. to certain
protections for communicating directly with and providing information to the
Company, his supervisor(s), the Securities and Exchange Commission (“SEC”)
and/or its Office of the Whistleblower, as well as certain other governmental
authorities and self-regulatory organizations. As such, nothing in this
Agreement nor otherwise is intended to prohibit the Executive from disclosing
this Agreement to, or from communicating directly with or providing information
to his supervisor(s), the SEC and/or its Office of the Whistleblower or any
other federal, state or local governmental authority or self-regulatory
organization (“Government Agency”). Executive may communicate directly with and
provide information, including documents, not otherwise protected from
disclosure by any applicable law or privilege to the SEC and/or its Office of
the Whistleblower or any other Governmental Agency without notifying the
Company. The Company may not retaliate against Executive for any of these
activities.

 

  (b)

Defend Trade Secrets Act. Pursuant to Section 7 of the Defend Trade Secrets Act
of 2016 (which added 18 U.S.C. § 1833(b)), the Company and Executive acknowledge
and agree that Executive shall not have criminal or civil liability under any
federal or State trade secret law for the disclosure of a trade secret that
(A) is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney and (ii) solely for the purpose
of reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. In addition and without limiting the preceding
sentence, if Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, Executive may disclose the trade secret
to Executive’s attorney and may use the trade secret information

 

8



--------------------------------------------------------------------------------

  in the court proceeding, if Executive (X) files any document containing the
trade secret under seal and (Y) does not disclose the trade secret, except
pursuant to court order. Nothing in this Agreement or otherwise is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by such Section.

10. Confidentiality. Executive acknowledges and agrees that, in the course of
his employment with the Company, he will be provided with, and have access to,
valuable Confidential Information of the Company, its Affiliates and of third
parties who have supplied such information to the Company or its Affiliates, as
applicable. In consideration of Executive’s receipt and access to such
Confidential Information and in exchange for other valuable consideration
provided hereunder, Executive agrees to comply with this Section 10.

 

  (a)

Executive covenants and agrees, both during the term of the Employment Period
and thereafter, except as expressly permitted by this Agreement (including in
Section 9) or by directive of the Board, he shall not disclose any Confidential
Information to any Person and shall not use any Confidential Information except
for the benefit of the Company or any of its Affiliates. He shall take all
reasonable precautions to protect the physical security of all documents and
other material containing Confidential Information (regardless of the medium on
which the Confidential Information is stored). This covenant shall apply to all
Confidential Information, whether now known or later to become known to
Executive during the Employment Period.

 

  (b)

Executive covenants and agrees, both during the term of the Employment Period
and thereafter, that he shall not disparage the Company or any of its Affiliates
or any of their respective wind farms, projects, services, directors, officers,
shareholders, attorneys or employees, or any person or entity acting by,
through, under or in concert with any of them, in any written or oral statement,
except as provided in Section 9. Nothing in this Section 10(b) shall prohibit
him from testifying truthfully in any court or arbitral proceeding, government
investigation, or in response to any lawfully issued subpoena.

 

  (c)

Executive covenants and agrees that for a period of twenty-four (24) months
following termination for any reason he will not either directly or indirectly
solicit, induce, recruit or encourage any employees of the Company or its
Affiliates to leave their employment, or take away such employees, or attempt to
solicit, induce, recruit, encourage or take away employees of the Company or its
Affiliates for the benefit of the Executive or the benefit of any third party.

 

9



--------------------------------------------------------------------------------

  (d)

Notwithstanding Section 10(a), Executive may make the following disclosures and
uses of Confidential Information:

 

  (i)

disclosures to partners, members, executives, officers, managers, directors,
attorneys, agents, consultants, or employees of the Company or its Affiliates or
their lenders or investors or potential lenders or investors who have a need to
know the information in connection with the business of the Company or its
Affiliates;

 

  (ii)

disclosures to customers and suppliers when, in the reasonable and good faith
belief of Executive, such disclosure is in connection with Executive’s
performance of his services under this Agreement and is in the best interests of
the Company;

 

  (iii)

disclosures and uses that are approved by the Board;

 

  (iv)

disclosures to a Person that has been retained by the Company to provide
services to the Company, and who has a need to know the information in
connection with the business of the Company or its Affiliates;

 

  (v)

disclosures for the purpose of complying with any applicable laws or regulatory
requirements;

 

  (vi)

disclosures for the purpose of complying with judicial or administrative rules
or rules of professional conduct that are binding on Executive;

 

  (vii)

disclosures to the SEC and/or its Office of the Whistleblower or any other
Government Agency as set forth in Section 9; or

 

  (viii)

disclosures that Executive is legally compelled to make by deposition,
interrogatory, request for documents, subpoena, civil investigative demand,
order of a court of competent jurisdiction, or similar process, or otherwise by
law; provided, however, that, prior to any such disclosure, Executive shall, to
the extent legally permissible:

 

  (A)

provide the Board with prompt notice of such requirements so that the Board may
seek a protective order or other appropriate remedy or waive compliance with the
terms of this Section 10;

 

  (B)

consult with the Board on the advisability of taking steps to resist or narrow
such disclosure; and

 

  (C)

cooperate with the Board (at the Company’s reasonable cost and expense) in any
attempt it may make to obtain a protective order or other appropriate remedy or
assurance that confidential treatment will be afforded the

 

10



--------------------------------------------------------------------------------

  Confidential Information; and in the event such protective order or other
remedy is not obtained, Executive agrees (1) to furnish only that portion of the
Confidential Information that is legally required to be furnished and (2) to
exercise (at the Company’s reasonable cost and expense) all reasonable efforts
to obtain assurance that confidential treatment will be accorded such
Confidential Information.

 

  (e)

Upon the expiration of the Employment Period and at any other time upon request
of the Company, Executive shall surrender and deliver to the Company all
documents (including without limitation electronically stored information) and
other material of any nature containing or reflecting any Confidential
Information in Executive’s possession and shall not retain any such document or
other material, except as provided in Section 9. Within ten (10) days of any
such request, Executive shall certify to the Company in writing that all such
materials have been returned to the Company.

 

  (f)

“Confidential Information” is all non-public information, designs, ideas,
concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed or acquired by
Executive, individually or in conjunction with others, during the Employment
Period (whether during business hours or otherwise and whether on the Company’s
premises or otherwise) that relate to the Company’s or any of its Affiliates’
businesses or properties, products or services (including, without limitation,
all such information relating to corporate opportunities, business plans,
strategies for developing business and market share, research, financial and
sales data, pricing terms, evaluations, opinions, interpretations, acquisition
prospects, the identity of customers or their requirements, the identity of key
contacts within customers’ organizations or within the organization of
acquisition prospects, or marketing and merchandising techniques, prospective
names and marks) that may exist from time-to-time in the areas of power
generation or transmission or any other enterprise in which the Company is
engaged, or is planning to be engaged to Executive’s knowledge. Moreover, all
documents, videotapes, written presentations, brochures, drawings, memoranda,
notes, records, files, correspondence, manuals, models, specifications, computer
programs, e-mail, voicemail, electronic databases, maps, drawings, architectural
renditions, models and all other writings or materials of any type including or
embodying any Confidential Information are and shall be the sole and exclusive
property of the Company or its Affiliates and be subject to the same
restrictions on disclosure applicable to all Confidential Information pursuant
to this Agreement.

 

11



--------------------------------------------------------------------------------

11. Ownership of Intellectual Property.

 

  (a)

Executive hereby acknowledges and agrees that the Company shall exclusively own
any and all patent rights, copyrights, trade secret rights, mask work rights,
trademark rights, and any and all other intellectual and industrial property or
similar propriety rights of any sort throughout the world (“Intellectual
Property Rights”) relating to any and all inventions (whether or not
patentable), works of authorship, mask works, designs, know-how, ideas,
discoveries, methods, work products, improvements, developments, and
information, in each case, authored, derived, created, contributed to, made or
conceived or reduced to practice or otherwise developed, in whole or in part,
whether solely or jointly with others, by Executive during the Employment Period
which (i) relate, at the time of authorship, conception, contribution, reduction
to practice, creation, derivation or other development thereof, to the Company’s
or any of its Affiliates’ actual or reasonably anticipated business or research
or development, or (ii) were developed on any amount of the Company’s time or
with the use of any of the Company’s or its Affiliates’ equipment, supplies,
facilities, Intellectual Property Rights, trade secret information or other
Confidential Information (all of the foregoing collectively referred to herein
as “Company Intellectual Property”), and Executive will promptly disclose any
and all Company Intellectual Property to the Company in writing upon the
authorship, conception, contribution, reduction to practice, creation,
derivation or other development thereof.

 

  (b)

All such Company Intellectual Property shall be deemed to be “works made for
hire” under applicable law (including the Copyright Act of 1976, as amended) on
behalf of the Company. To the extent any such Company Intellectual Property is
not deemed to be “works made for hire”, Executive agrees to assign and does
hereby irrevocably assign to the Company all of Executive’s right, title and
interest in, to and under such Company Intellectual Property. Executive hereby
agrees to perform, during and after the Employment Period, all reasonable acts
deemed necessary or desirable by the Company to assist the Company, without
additional compensation to Executive but at the Company’s expense, in obtaining,
protecting, perfecting and enforcing its rights throughout the world in the
Company Intellectual Property. Such acts may include, but are not limited to,
execution of documents and reasonable assistance or cooperation (i) in the
filing, prosecution, registration, and memorialization of assignment of any
applicable patents, copyrights, mask work, or other applications for
registration of Intellectual Property Rights, (ii) in the enforcement of any
applicable patents, copyrights, mask work, moral rights, trade secrets, or other
Intellectual Property Rights, and (iii) in other legal proceedings related to
the Company Intellectual Property. Executive hereby irrevocably appoints the
Company as his attorney-in-fact to execute on his behalf any and all assignments
or other documents deemed necessary or desirable by the Company in connection
with any of the foregoing acts.

 

12



--------------------------------------------------------------------------------

12. Defense of Claims. Executive agrees that, during the Employment Period and
thereafter, upon reasonable request from the Company, Executive will reasonably
cooperate with the Company or its Affiliates in the defense of any claims or
actions that may be made by or against the Company or its Affiliates that relate
to Executive’s actual or prior areas of responsibility, except as provided in
Section 9 or if Executive’s reasonable interests are adverse to the Company or
its Affiliate(s), as applicable, in such claim or action. The Company agrees to
pay or reimburse Executive for all of Executive’s reasonable travel and other
direct expenses incurred, or to be reasonably incurred, to comply with
Executive’s obligations under this Section 12, provided that Executive provides
reasonable documentation of same no later than thirty (30) days after incurring
such expenses. Reimbursement of expenses under this Section 12 shall be made no
later than thirty (30) days after Executive submits all supporting
documentation. Executive is not permitted to receive a payment or benefit in
lieu of or in exchange for reimbursement under this Section 12. The amount of
expenses eligible for reimbursement in one year will not affect the amount of
expenses eligible for reimbursement in any other year.

13. Arbitration.

 

  (a)

Subject to Section 13(b), any dispute, controversy or claim between Executive
and the Company arising out of or relating to this Agreement or Executive’s
employment with the Company will be finally settled by arbitration in San
Francisco, California, and in accordance with the rules for the resolution of
employment disputes then in effect of, the American Arbitration Association
(“AAA”). The arbitration award shall be final and binding on both parties.

 

  (b)

Any arbitration conducted under this Section 13 shall be heard by a single
arbitrator (the “Arbitrator”) selected in accordance with the Employment
Arbitration Rules of the AAA. The disputing party desiring to initiate
arbitration hereunder in connection with any dispute shall provide written
notice to the other disputing party, which notice shall set forth the demand for
arbitration, and include a statement of the matter underlying the dispute.

 

  (c)

The Arbitrator shall expeditiously (and, if possible, within ninety (90) days
after selection) hear and decide all matters concerning the dispute. Except as
expressly provided to the contrary in this Agreement, the Arbitrator shall have
the power to (i) gather such materials, information, testimony and evidence as
he deems relevant to the dispute before him (and each party will provide such
materials, information, testimony and evidence requested by the Arbitrator,
except to the extent any information so requested is proprietary, subject to a
third-party confidentiality restriction, or to an attorney-client or other
privilege), and (ii) grant injunctive relief and enforce specific performance.
If he

 

13



--------------------------------------------------------------------------------

  deems necessary, the Arbitrator may propose to the disputing parties that one
or more other experts be retained to assist it in resolving the dispute. The
retention of such other experts shall require the unanimous consent of the
disputing parties, which shall not be unreasonably withheld. Each disputing
party, the Arbitrator, and any proposed expert shall disclose to the other
disputing party any business, personal or other relationship or affiliation that
may exist between such disputing party (or the Arbitrator) and such proposed
expert; and any disputing party may disapprove of such proposed expert on the
basis of such relationship or affiliation. The decision of the Arbitrator (which
shall be rendered in writing) shall be final, non-appealable and binding upon
the disputing parties and the parties agree that judgment upon the award may be
entered by any court of competent jurisdiction; provided that the parties agree
that the Arbitrator and any court enforcing the award of the Arbitrator shall
not have the right or authority to award punitive or exemplary damages to any
disputing party.

 

  (d)

Each side shall share equally the cost of the arbitration and bear its own costs
and attorneys’ fees incurred in connection with any arbitration, and the
Arbitrator shall not have the power to award fees or expenses to either party
notwithstanding any contrary provisions of the Employment Arbitration Rules of
the AAA. Notwithstanding the preceding sentence, if the dispute, controversy or
claim arises after a Change in Control and if Executive prevails on at least one
material claim the Company shall reimburse the Executive for all reasonable
costs and attorneys’ fees incurred.

 

  (e)

Notwithstanding Section 13(a), an application for emergency or temporary
injunctive relief by either party shall not be subject to arbitration under this
Section 13; provided, however, that the remainder of any such dispute (beyond
the application for emergency or temporary injunctive relief) shall be subject
to arbitration under this Section 13.

 

  (f)

BY ENTERING INTO THIS AGREEMENT AND ENTERING INTO THE ARBITRATION PROVISIONS OF
THIS SECTION 13, THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT THEY ARE
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVING ANY RIGHTS TO A JURY TRIAL.

 

  (g)

Nothing in this Section 13 shall prohibit a party to this Agreement from
(i) instituting litigation to enforce any arbitration award, or (ii) joining
another party to this Agreement in a litigation initiated by a Person which is
not a party to this Agreement.

 

  (h)

Except as required by law, neither party nor its representatives may disclose
the existence, content or results of any arbitration hereunder without the prior
written consent of the other party.

 

14



--------------------------------------------------------------------------------

14. Withholdings; Right of Offset. The Company may withhold and deduct from any
payments made or to be made pursuant to this Agreement (a) all federal, state,
local and other taxes as may be required pursuant to any law or governmental
regulation or ruling or (b) any deductions consented to in writing by Executive.

15. Title and Headings; Construction. Titles and headings to Sections hereof are
for the purpose of reference only and shall in no way limit, define or otherwise
affect the provisions hereof. Any and all exhibits or attachments referred to in
this Agreement are, by such reference, incorporated herein and made a part
hereof for all purposes. The words “herein,” “hereof,” “hereunder” and other
compounds of the word “here” shall refer to the entire Agreement and not to any
particular provision hereof.

16. Applicable Law; Submission to Jurisdiction. This Agreement shall in all
respects be governed and construed according to the laws of the State of
California. With respect to any claim or dispute related to or arising under
this Agreement, the parties hereby consent to the arbitration provisions of
Section 13 above and recognize and agree that should any resort to a court be
necessary and permitted under this Agreement, then they consent to the exclusive
jurisdiction, forum and venue of the state and federal courts located in San
Francisco, California.

17. Entire Agreement and Amendment. This Agreement contains the entire agreement
of the parties with respect to the matters covered herein; moreover, this
Agreement supersedes all prior and contemporaneous agreements and
understandings, oral or written, between the parties hereto concerning the
subject matter hereof, including the Prior Agreement. For the avoidance of
doubt, this Agreement does not supersede any award agreements with respect to
equity compensation awards outstanding as of the Effective Date (except as
expressly modified by the terms of this Agreement) nor does it supersede the
Confidential Information and Invention Assignment Agreement, dated as of
October 11, 2013. This Agreement may be amended only by a written instrument
executed by both parties hereto.

18. Waiver of Breach. Any waiver of this Agreement must be executed by the party
to be bound by such waiver. No waiver by either party hereto of a breach of any
provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of either party hereto to take any action by reason
of any breach will not deprive such party of the right to take action at any
time while such breach continues.

19. Assignment. This Agreement is personal to Executive, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Executive. The Company may assign this Agreement to any
of its Affiliates and to any successor (whether by merger, purchase or
otherwise) to all or substantially all of the equity, assets or businesses of
the Company, if such successor expressly agrees to assume the obligations of the
Company hereunder.

 

15



--------------------------------------------------------------------------------

20. Affiliates. For purposes of this Agreement, the term “Affiliates” is defined
as any person or entity Controlling, Controlled by, under common Control with
the Company, or managed by primarily the same executives as those who manage the
day to day operations of the Company. The term “Control,” including the
correlative term “Controlled By” means possession, directly or indirectly, of
the power to direct or cause the direction of management or policies (whether
through ownership of securities or any Company or other ownership interest, by
contract or otherwise) of a person or entity. For the purposes of the preceding
sentence, Control shall be deemed to exist when a person or entity possesses,
directly or indirectly, through one or more intermediaries (a) in the case of a
corporation more than 50% of the outstanding voting securities thereof; (b) in
the case of a limited liability company, partnership, limited partnership or
venture, the right to more than 50% of the distributions therefrom (including
liquidating distributions); or (c) in the case of any other person or entity,
more than 50% of the economic or beneficial interest therein.

21. Notices. Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received (a) when delivered in person or sent
by facsimile transmission, (b) on the first business day after such notice is
sent by air express overnight courier service, or (c) on the third business day
following deposit in the United States mail, registered or certified mail,
return receipt requested, postage prepaid and addressed, to the following
address, as applicable:

(1)       If to the Company, addressed to:

  Pattern Energy Group Inc.

  Attn: General Counsel

  1088 Sansome Street

  San Francisco, CA 94111

  Facsimile: (415) 362-7900

(2)       If to Executive, addressed to the most recent address or other
applicable contact information contained in the Company’s personnel records.

22. Counterparts. This Agreement may be executed in any number of counterparts,
including by facsimile or e-mail pdf, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument. Each counterpart may consist of a copy
hereof containing multiple signature pages, each signed by one party, but
together signed by both parties hereto.

23. Deemed Resignations. Unless otherwise agreed to in writing by the Company
and Executive prior to the termination of Executive’s employment, any
termination of Executive’s employment shall constitute: (i) an automatic
resignation of Executive as an officer of the Company and each Affiliate of the
Company, as applicable, (ii) an automatic termination of any powers of attorney
granted to Executive by the Company and each Affiliate of the Company, as
applicable, and (iii) an automatic resignation of Executive from the Board (if
applicable), from the board of directors of any Affiliate of the Company (if
applicable), and from the board of directors or any similar governing body of
any corporation, limited liability entity or other entity in which the Company
or any Affiliate holds an equity interest and with respect to which board or
similar governing body Executive serves as the Company’s or such Affiliate’s
designee or other representative (if applicable).

 

16



--------------------------------------------------------------------------------

24. Compliance with Code Section 409A. The intent of the parties is that the
payments and benefits under this Agreement comply with or be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder (collectively, “Section 409A”)
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. To the extent that any reimbursements
under this Agreement are subject to Section 409A, any such reimbursements
payable to Executive shall be paid to Executive no later than December 31 of the
year following the year in which the expense was incurred; provided that
Executive submits Executive’s reimbursement request promptly following the date
the expense is incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, other than
medical expenses referred to in Section 105(b) of the Code, and Executive’s
right to reimbursement under this Agreement will not be subject to liquidation
or exchange for another benefit. Except as otherwise permitted under
Section 409A, no payment hereunder shall be accelerated or deferred unless such
acceleration or deferral would not result in additional tax or interest pursuant
to Section 409A.

25. Separate Payments. Each payment under this Agreement shall be treated as a
right to a separate payment for purposes of Section 409A of the Internal Revenue
Code.

[Signature page follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and the Company each have caused this Agreement to
be executed in its name and on its behalf, to be effective as of the Effective
Date.

 

EXECUTIVE: /s/ Daniel M. Elkort Daniel M. Elkort COMPANY: Pattern Energy Group
Inc.

By:

  /s/ Michael M. Garland  

Michael M. Garland

 

Chief Executive Officer

 

 

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AGREEMENT

This Release Agreement (this “Agreement”) constitutes the release referred to in
that certain Employment Agreement (the “Employment Agreement”) dated as of
            , 2019, by and between Daniel M. Elkort (“Executive”) and Pattern
Energy Group Inc. (the “Company”).

(a)       For good and valuable consideration, including the Company’s provision
of a severance payment to Executive in accordance with Section 6(f)(i) and
Section 7(a) of the Employment Agreement, Executive hereby releases, discharges
and forever acquits the Company, its Affiliates (as defined in the Employment
Agreement) and subsidiaries, the past, present and future stockholders, members,
partners, directors, managers, employees, agents, attorneys, heirs,
representatives, successors and assigns of the foregoing, in their personal and
representative capacities (collectively, the “Company Parties” from liability
for, and hereby waives, any and all claims, damages, or causes of action of any
kind related to Executive’s employment with any Company Party, the termination
of such employment, and any other acts or omissions related to any matter on or
prior to the date of the execution of this Agreement including without
limitation any alleged violation through the date of this Agreement of: (i) the
Age Discrimination in Employment Act of 1967, as amended; (ii) Title VII of the
Civil Rights Act of 1964, as amended; (iii) the Civil Rights Act of 1991; (iv)
Section 1981 through 1988 of Title 42 of the United States Code, as amended;
(v) Employee Retirement Income Security Act of 1974, as amended; (vi) the
Immigration Reform Control Act, as amended; (vii) the Americans with
Disabilities Act of 1990, as amended; (viii) the National Labor Relations Act,
as amended; (ix) the Occupational Safety and Health Act, as amended; (x) the
Family and Medical Leave Act of 1993; (xi) any state anti-discrimination law;
(xii) any state wage and hour law; (xiii) any other local, state or federal law,
regulation or ordinance; (xiv) any public policy, contract, tort, or common law
claim; (xv) any allegation for costs, fees, or other expenses including
attorneys’ fees incurred in these matters; (xvi) any and all rights, benefits or
claims Executive may have under any employment contract, incentive compensation
plan or equity plan with any Company Party or to any ownership interest in any
Company Party except as expressly provided in the Employment Agreement and any
equity or other equity compensation agreement between Executive and the Company
and (xvii) any claim for compensation or benefits of any kind not expressly set
forth in the Employment Agreement or any equity compensation agreement
(collectively, the “Released Claims”). In no event shall the Released Claims
include (a) any claim which arises after the date of this Agreement, (b) any
claims for payments under the Employment Agreement, if such payments are payable
after the date of this Agreement, (c) any claim of Executive to vested benefits
under an employee benefit plan, (d) any rights or health benefits of Executive
under the Consolidated Omnibus Budget Reconciliation Act of 1985 or (e) any
rights under the Limited Partnership Agreements of Pattern Energy Holdings LP
and/or Pattern Energy Group Holdings 2 LP, respectively. This Agreement is not
intended to indicate that any such claims exist or that, if they do exist, they
are meritorious. Rather, Executive is simply agreeing that, in exchange for the
consideration recited in the first sentence of this paragraph, any and all
potential claims of this nature that Executive may have against the

 

EXHIBIT A

Page 1



--------------------------------------------------------------------------------

Company Parties, regardless of whether they actually exist, are expressly
settled, compromised and waived. By signing this Agreement, Executive is bound
by this Agreement. Anyone who succeeds to rights and responsibilities, including
but not limited to successors by merger, heirs or the executor of Executive’s
estate, is bound by this Agreement. This release also applies to any claims
brought by any person or agency or class action under which the Executive may
have a right or benefit. Notwithstanding the release of liability contained
herein, nothing in this Agreement prevents Executive from filing any non-legally
waivable claim (including a challenge to the validity of this Agreement) with
the Equal Employment Opportunity Commission (“EEOC”) or comparable state or
local agency or participating in any investigation or proceeding conducted by
the EEOC or comparable state or local agency; however, Executive understands and
agrees that Executive is waiving any and all rights to recover any monetary or
personal relief or recovery as a result of such EEOC or comparable state or
local agency proceeding or subsequent legal actions. THIS RELEASE INCLUDES
MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE)
OR OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE COMPANY PARTIES.

(b)       Notwithstanding anything in this Agreement or otherwise, Executive
understands that he has the right under Federal law and the Delaware
Whistleblowers’ Protection Act, 19 Del. C. § 1701 et seq. to certain protections
for communicating directly with and providing information, including documents,
not otherwise protected from disclosure by any applicable law or privilege to
the SEC and/or its Office of the Whistleblower or any other federal, state or
local governmental authority or self-regulatory organization (“Government
Agency”) without notifying the Company. The Company may not retaliate against
Executive for any of these activities, and nothing in this Agreement or
otherwise requires Executive to waive any monetary award or other payment that
he might become entitled to from the SEC or any other Government Agency.

(c)       Executive agrees not to bring or join any lawsuit against any of the
Company Parties in any court relating to any of the Released Claims. Executive
represents that, except as provided in Section (b), Executive has not brought or
joined any lawsuit or filed any charge or claim against any of the Company
Parties in any court or before any government agency and has made no assignment
of any rights Executive has asserted or may have against any of the Company
Parties to any person or entity, in each case, with respect to any Released
Claims.

(d)       By executing and delivering this Agreement, Executive acknowledges
that:

 

  (i)

He has carefully read this Agreement;

 

  (ii)

He has had at least [twenty-one (21)] [forty-five (45)] days to consider this
Agreement before the execution and delivery hereof to the Company [Add if 45
days applies: , and he acknowledges that attached to this Agreement are (1) a
list of the positions and ages of those employees selected for termination (or
participation in the exit incentive or other employment termination program);

 

EXHIBIT A

Page 2



--------------------------------------------------------------------------------

  (2) a list of the ages of those employees not selected for termination (or
participation in such program); and (3) information about the unit affected by
the employment termination program of which his termination was a part,
including any eligibility factors for such program and any time limits
applicable to such program];

 

  (iii)

He has been and hereby is advised in writing that he may, at his option, discuss
this Agreement with an attorney of his choice and that he has had adequate
opportunity to do so;

 

  (iv)

He fully understands the final and binding effect of this Agreement; the only
promises made to him to sign this Agreement are those stated in the Employment
Agreement and herein; and he is signing this Agreement voluntarily and of his
own free will, and that he understands and agrees to each of the terms of this
Agreement; and

 

  (v)

With the exception of any sums that he may be owed pursuant to the Employment
Agreement that are not payable until after the date that he has executed this
Agreement, Executive has been paid all wages and other compensation to which he
is entitled from all Company Parties and received all leaves (paid and unpaid)
to which he was entitled during the Employment Period (as defined in the
Employment Agreement).

(e)       Executive acknowledges and agrees that he is aware of California Civil
Code Section 1542, which provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

With full awareness and understanding of the above provisions, Executive hereby
waives any and all right he may have under Section 1542, as well as under any
other statutes or common law principles of similar effect. Executive intends to,
and hereby does, release the Released Parties from claims which he does not
presently know or suspect to exist.

(f)       Notwithstanding the initial effectiveness of this Agreement, Executive
may revoke the delivery (and therefore the effectiveness) of this Agreement
within the seven-day period beginning on the date Executive delivers this
Agreement to the Company (such seven day period being referred to herein as the
“Release Revocation Period”). To be effective, such revocation must be in
writing signed by Executive and must be delivered to the Chairman of the Board
of Directors of Pattern Energy Group Inc. before 11:59 p.m., Eastern Time, on
the last day of the Release Revocation Period. If an effective revocation is
delivered in the foregoing manner and timeframe, this Agreement shall be of no
force or effect and shall be null and void ab initio. No consideration shall be
paid if this Agreement is revoked by Executive in the foregoing manner.

 

EXHIBIT A

Page 3



--------------------------------------------------------------------------------

Executed on this              day of                                     .

 

  Daniel M. Elkort Pattern Energy Group Inc. By:       Name:   Title:

 

EXHIBIT A

Page 4



--------------------------------------------------------------------------------

SCHEDULE 1

None.